Citation Nr: 9917153	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to June 11, 1996, for 
a grant of service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran's DD Form 214 indicates he had active military 
service until November 1969, with total active service of 26 
years.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted entitlement to service 
connection for the cause of the veteran's death as secondary 
to exposure to Agent Orange (AO) effective June 11, 1996.  


FINDINGS OF FACT

1.  The veteran's death certificate shows he died on November 
[redacted] 1987, with the immediate cause of death reported as 
widely metastatic lung carcinoma.  

2.  In December 1987, the appellant submitted an application 
for service connection for the cause of the veteran's death.  

3.  In May 1988, the RO denied entitlement to service 
connection for the cause of the veteran's death.  

4.  In June 1994, liberalizing legislation (38 C.F.R. § 
3.309(e)) expanded compensation benefits for veterans who 
served in Vietnam, were exposed to AO, and later developed 
certain respiratory cancers.  





5.  The appellant submitted a new application for service 
connection for the cause of the veteran's death on June 11, 
1997, as secondary to AO exposure.  

6.  In a September 1997 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death as secondary to AO exposure, effective June 
11, 1996, based on the effective date of an award where there 
has been a change of law or VA issue.  

7.  The appellant's claim is subject to the Final Stipulation 
and Order (Stipulation) entered in the case of Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal 1989) as well as the Class Action Order entered in 
Nehmer v. United States Veterans' Admin., 32 F. Supp. 2d 1175 
(N.D. Cal. 1999).  

8.  The proper effective date for the grant of service 
connection for the cause of the veteran's death is December 
11, 1987, and the proper effective date for the commencement 
of benefit payments is January 1, 1988.  


CONCLUSION OF LAW

The criteria for an effective date for the grant of service 
connection for the cause of the veteran's death as secondary 
to AO exposure, retroactive to December 11, 1987, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999);  38 
C.F.R. §§ 3.114(a), 3.151, 3.307(a), 3.309(e), and 
3.400(c) (1998);  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal 1989);  Nehmer v. 
United States Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show that the veteran served in Vietnam,.  
His official record of service (DD-214) shows received the 
Vietnam Service Medal.  The veteran died on November [redacted] 
1987, from widely metastatic carcinoma of the lung.  

On December 11, 1987 the appellant submitted her initial 
application for service connection for the cause of the 
veteran's death.  The appellant did not predicate her 
application on the basis of the veteran's exposure to AO.  

In June 1988 the RO notified the appellant that it had denied 
her claim service connection for cause of the veteran's death 
on the basis that the service medical records were negative 
for the conditions that caused his death, as well as any 
other conditions which might have contributed to the cause of 
his death.  

On June 9, 1994, VA amended 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) to establish presumptive service connection for 
multiple myeloma and respiratory cancers based on exposure to 
herbicide agents.  59 Fed.  Reg. 29723-24 (1994).  The 
amendment implemented a decision by the Secretary of VA under 
the authority granted by the AO Act of 1991, that there was a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of multiple myeloma and respiratory 
cancers.  Id.  

The appellant re-opened her claim in June 1997, at which time 
she alleged that the veteran's cause of death may have been 
secondary to AO exposure.  After being notified that she 
needed to submit new and material evidence to reopen her 
claim, the appellant submitted evidence of the veteran's 
service in Vietnam and claimed that she had never been 
notified of the exact reasons as to why she had been denied 
initially.  
In December 1997 the RO notified the appellant that it had 
granted, in pertinent part, service connection for the cause 
of the veteran's death as a result of AO exposure in Vietnam.  
The RO concluded that the effective date for the purpose of 
disability compensation was June 11, 1996, or one year prior 
to the date of her second application, July 11, 1997.  The RO 
stated that it had not reviewed her cause of death claim from 
December 1987 because she had not alleged in that claim that 
the veteran's death had resulted from AO exposure.  

The appellant appealed the effective date of the RO's 
decision granting service connection for the cause of the 
veteran's death.  

In June 1998, the RO issued a statement of the case denying 
entitlement to an earlier effective date, prior to June 11, 
1996, for a grant of service connection for the cause of the 
veteran's death as a result of AO exposure.  The RO noted 
that the appellant's original claim from December of 1987 did 
not allege that the veteran's death was due to AO exposure.  

Criteria

In general, the effective date of an evaluation and award of 
dependency and indemnity compensation (DIC) benefits based on 
an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).  Subject to 
the provisions of § 5101 of this title, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 1991).  



Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. § 
3.114(a) (1998) states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (1998).  

An exception to the above-mentioned rules has apparently been 
carved out by the Federal District Court in Nehmer v. United 
States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).  

In May 1989 a Federal District Court invalidated the former 
38 C.F.R. § 3.311a(d) (1986), which governed claims for 
service-connected benefits for disability or death associated 
with AO exposure, holding that the regulation was based on an 
incorrect interpretation of the requirements of the Dioxin 
Act.  The District Court also voided all VA decisions denying 
claims under former section 3.311a(d).  Nehmer v. United 
States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).  

On May 17, 1991, the District Court in Nehmer approved the 
Stipulation agreed to by the parties to the litigation.  The 
Stipulation provides, in pertinent part, that, when the 
Secretary issues regulations in accordance with the AO Act of 
1991 establishing a presumption of service connection for a 
disease determined to be associated with herbicide exposure, 
VA will re-adjudicate all claims based on such disease in 
which benefit denials were voided by the Court's May 3, 1989 
order, and adjudicate all similar claims which were filed 
subsequent to that order.  





The Stipulation also stated that, if benefits were awarded on 
such re-adjudication, the effective date of the award would 
relate back to the original claim, provided that the award 
related to the same condition which was the subject of the 
original claim.  See Final Stipulation and Order, C.A. No.  
CV-86-6160 (TEH) (N.D. Cal.) (May 17, 1991);  see also 
Nehmer, 32 F. Supp. 2d 1175, 1177 (N.D. Cal 1999);  
VAOPGCPREC 15-95.  

In June 1995, a VA General Counsel Opinion was issued that 
addressed the question of what the appropriate effective date 
of an award would be in a case where a prior DIC claim had 
been denied while the former 38 C.F.R. 3.311a(d) (1986) was 
in effect, but the prior claim did not assert that the 
veteran's death was due to AO or herbicide exposure.  The 
opinion held that, if adjudicators conclude that a DIC claim 
did not allege that the veteran's death resulted from 
herbicide exposure and VA had not relied upon former section 
3.311a(d) in denying the claim, the claim did not fall within 
the scope of the Stipulation, and therefore, the Stipulation 
did not provide a basis for assigning an effective date 
retroactive to the date of the original claim.  See 
VAOPGCPREC 15-95.  

In a February 11, 1999 order in the Nehmer case, the District 
Court held that VA's interpretation of the Stipulation in 
VAOPGCPREC 15-95 was incorrect.  Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  In 
this order, the District Court concluded that, in its 1989 
decision voiding all denials "made under" the former 
section 3.311a(d), the Court intended to void those decisions 
that involved a disease that is later service connected based 
on a revised, valid AO regulation, regardless of whether the 
original claim had expressly referenced AO or herbicides, or 
whether VA had referenced former section 3.311a(d) in its 
decision.  Id. at 1183.  



Therefore, based on Nehmer, if and when VA issues a valid AO 
regulation(s) service-connecting a disease , VA shall 
promptly thereafter re-adjudicate all claims for any such 
disease which were voided by the May 3, 1989 Order and 
adjudicate all similar claims which were filed subsequent to 
that order.  This includes previously denied claims in which 
no express reference was made to AO, herbicides, or 38 C.F.R. 
§ 3.311a (1986).  See Nehmer, 32 F. Supp. 2d 1175, 1177 and 
1183 (N.D. Cal 1999).  

In other words, where VA has previously denied a claim for a 
specific disease that later is found, pursuant to valid, AO 
regulation(s), to be service-connected, VA shall re-
adjudicate the claim, regardless of whether or not the 
original claim or denial failed to expressly reference AO, 
herbicides, or 38 C.F.R. 3.311a(d) (1986).  See id.  at 1183.  
For purposes of disability compensation, the effective date 
in such cases shall be the date of the original claim.  Id. 
at 1177.  

Analysis

Pursuant to Nehmer, the Board finds that the Stipulation 
applies to the December 11, 1987 application for VA benefits 
in this case because the claim for service connection for the 
cause of the veteran's death was based on a disease, the 
veteran's lung carcinoma, that was later found to be one of 
the presumptive diseases in 38 C.F.R. § 3.309(e) (1998), 
pursuant to the AO Act of 1991.  

The appellant's original DIC application was filed on 
December 18, 1987, alleging service connection for the cause 
of the veteran's death, which was specified as widely 
metastatic lung carcinoma.  This original claim was denied by 
the RO in May 1988.  

In July 1994, VA recognized a positive association between 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era and the subsequent development of respiratory 
cancers.  59 Fed. Reg. 29,723 (1994).  This change is 
currently manifested in 38 C.F.R. § 3.309(e) (1998).  

After submitting her second application for DIC in June 1997, 
the RO granted service connection for the cause of the 
veteran's death as a result of exposure to herbicides in 
Vietnam pursuant to the above-noted July 1994 addition to the 
AO Act of 1991.  

As was stated previously, the District Court in Nehmer held 
that where a previously denied claim for a disease that is 
later found to be presumptively service-connected pursuant to 
the AO Act of 1991, the earlier effective date shall be the 
date of the original claim.  See Nehmer, 32 F. Supp. 2d 1175, 
1177 (N.D. Cal. 1999).  

The appellant submitted a claim on December 11, 1987 for 
service connection for the cause of the veteran's death, 
claiming as cause of death a disease which was denied.  
Metastatic lung carcinoma was later found to be service-
connected pursuant to a change in the law in July 1994 which 
recognized lung cancer as being linked to herbicide exposure 
in Vietnam.  See 59 Fed. Reg. 29,723 (1994).  Thus, pursuant 
to Nehmer, the effective date in this case is December 11, 
1987, the date of original claim.  

The Board notes the apparent conflict between the holding in 
Nehmer and 38 C.F.R. § 3.114(a) (1998).  Pursuant to 38 
U.S.C.A. §5110(g) (West 1991), section § 3.114(a) mandates 
that where compensation, pension, or dependency and indemnity 
compensation is awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall...not be earlier than the effective date of the 
act or administrative issue.  38 C.F.R. § 3.114(a) (1998).  




In this case, the notice of final ruling relating to the 
liberalizing issue, i.e., presumptive service connection for 
AO-related respiratory cancers, provides an effective date of 
the corresponding regulation, 38 C.F.R. § 3.309(e), as June 
9, 1994.  59 Fed.  Reg. 29,723 (1994). 

However, the notice of final ruling further specified that VA 
is bound by the provisions enumerated in Nehmer governing 
effective dates of entitlement applicable to certain groups 
of claimants.  It went on to state that the effective date 
specified in the final rule "does not purport to modify 
provisions governing effective dates of entitlement contained 
in regulations or in the Nehmer stipulation." 59 Fed.  Reg. 
29,723-24 (1994);  see also Darnell v. West, U.S. Vet. App. 
No. 97-560 (December 9, 1998) (non-precedential opinion).  

Therefore, the Board finds that, under the narrow exception 
provided by Nehmer, the appellant has established entitlement 
to an effective date retroactive to December 11, 1987 for 
service connection for the cause of the veteran's death as a 
result of exposure to herbicides because she is part of the 
special group of claimants under Nehmer who filed a claim for 
a disease that was later found to be service connected 
pursuant to a new, valid AO regulation.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (1998).  


ORDER

An effective date for the award of service connection for the 
cause of the veteran's death as secondary to AO exposure 
retroactive to December 11, 1987 is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

